Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 12/02/2021, wherein: 
Claims 1, 3, 8-13, and 16-19 are pending.  Claims 1, 3, 8-10, 12, 16-19 have been amended.  Claims 2, 4-7, and 14-15 have been canceled by the Applicant.  
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 18 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:  
Dependent claim 18:   Initially, claim 12 recites “a/the first client”.  However, claim 18 the recite “….. receiving a dispute resolution request from a first client”.  The scope of these limitations are confusing since it is unclear if “a first client” in claim 10 is referring back to “a/the first client” in claim 12?  For the purpose of examination, the Examiner construes that “a first client” in claim 10 is referring back to “a/the first client” in claim 12.  Appropriated correction is required.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1, 3, 8-13, and 16-19) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”. 
In claim 1, Steps 1-3 of receiving a transaction request from a first client, the transaction request including a transaction description, an upfront pricing for the transaction, location of the transaction, and a posting scope associated with the location of the transaction, wherein the transaction description further includes a specific requirement that refers to at least one aspect of an individual/institution license obtained by a user, the at last one aspect including one or more of gender, age, user’s ID, or credit level; the location of the transaction refers to a location of a first client, or the location of the transaction refers to a location specified in the transaction request, the location of the first client is manually entered by a user of the first client (step S1); after  successfully receives the upfront pricing for the transaction transferred from the first client, positioning locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope (step 2), and receiving, from the plurality of second clients, one or more responses to the transaction request, and forwarding the one or more responses to the first client for selection, or detecting whether responding users include a user qualified for the transactions; if yes forwarding the response from the qualified user to the first client for selection, or when receiving a plurality of responses to the transaction request, forwarding the first response to the transaction request to the first client to implement matching, receiving an acknowledgement response from the first client, and marking the status of the transaction request as Matched; wherein the upfront pricing for the transaction minus a certain percentage of platform fee is transferred to a matched second client upon completion of the transaction; and wherein the first client and the second client belong to different users (S3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a service, a receiver in the server) to perform abstract limitations mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., i.e., a service, a receive in the server).  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the step S1 of “receiving, by a server……” and step S2 of “a receiver in the server….receives upfront pricing……” are merely receiving data/gathering data, which are considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Also, the additional underlined elements in step S1 and S2 of “the location of the first client is directly obtained by the first client which enables a positioning function” and “positioning, via a location based service (LBS) locations of other clients based on the location the transaction (e.g., location of the first client as asserted in claim 5) are interpreted as receiving data (e.g., receiving location of the first user and the other clients), which are also considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  In addition, the additional underlined element (e.g., terminal in last step of “the first client and second client both are the same type terminal” is recited as high level of generality and/or general link to technological environment; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract a service, a receiver in the server) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional elements in claim 1 (i.e., a service, a receiver in the server) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a service, a receiver in the server” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations/Steps S1-S3 mentioned above.  Further, the step S1 of “receiving, by a server……” and step S2 of “a receiver in the server…. receives upfront pricing……” are merely receiving data/gathering data, which are considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Also, the additional underlined elements in step S1 and S2 of “the location of the first client is directly obtained by the first client which enables a positioning function” and “positioning, via a location based service (LBS) locations of other clients based on the location the transaction (e.g., location of the first client as asserted in claim 5) are interpreted as receiving data (e.g., receiving terminal in last step of “the first client and second client both are the same type terminal” is recited as high level of generality and/or general link to technological environment; thus is not significantly more than the identified abstract idea.
Furthermore, when reevaluating the steps S1 and S2 of “receiving/ receives……” in claim 1, generic computer components (e.g., a server, a receiver in the server) recited as performing generic computer functions (e.g., receive data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Moreover, when reevaluating the underlined elements of steps 21 and S2 above of “the location of the first client is directly obtained by the first client which enables a positioning function” and “positioning, via a location based service (LBS) locations of other clients based on the location the transaction” in the step 2B here, these underlined additional elements are also Neal; (US 2014/0370846 A1) in para 0046, in Hu; (US 2015/0095191 A1) in at last para 0035 and Siva Patman et al; (US 2015/0142677 A1) in at least para 0023.  Also, positioning/determining via Location Based Service (LBS) locations of other clients (e.g., locations of service providers, location of merchants/retails/businesses) based on the location of the user is taught at least in at least the following art:  {Anderson et al; (US 2021/0216979) in at least paras 0078, 0075 in context with paras 0067, 0070}; and/or {Nallu et al; (US 2014/0358724) in at least figs. 2-3 paras 0081, 0084,  0092-0095}; {Gu et al; (US 2017/0099133) in at least figs 2-4 and para 0013};  Gurunathan et al; (US  2017/0262889) in at least paras 0078-0090} and {Brown et al; (US 2015/0220992 A1) in at least figs 2-4 paras 0032-0038}.     
  As just pointed above, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  For the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per claims 12 and 19:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a computer readable memory medium claim 19 and a system claim 12 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  The components (i.e., a computer readable memory medium, one or more processor, a first unit, second unit, a third unit, a independent claims 12 and 19 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claim(s) 12 and 19 are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 3, 8-11, 13, and 16-19 are merely add further details of the abstract steps/elements recited in claims 1 and 12 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3, 8-11, 13, and 16-19 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 8-9, 12-13, 16-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al; (US 2021/0216979 A1), in view of Vega; (US 2002/0120554, in view of Taub et al; (2009/0012887), and further in view of Isaacson et al; (US 2018/0139195 A1):
6.	Claims 1, 12 and 19:  Anderson teaches a method for matching between a transaction request and a response based on location of a transaction, comprising:
step S1: receiving, by a server, a transaction request (e.g., service request in para 0009, 0015, 0055, 0070-0078) from a first client (e.g., consumer/requestor), the transaction request including a transaction description (e.g., type of service request/occupation in paras 0055, 0070 in context with para 0071), location of the transaction (e.g., service location specified in the service request e.g., current location of user e.g., home in paras 0009, 0015, 0075 in context with paras 0070, 0075, 0078 and also claims 1-3) , and a posting scope (e.g., distance to service site/ radius/ area/ geographic location in paras 0078, 0075 in context with paras 0055, 0070 ) associated with the location of the transaction (part of step/limitation S1) {At least paras 0009, 0015, 0055, 0070 in context with paras 0071, 0075, 0078};
wherein the transaction description further includes a specific requirement that refers to at least one aspect of an individual/ institution license obtained by a user {At least paras 0055, 0070 in context with paras 0074}; 
the location of the transaction refers to a location of the first client (e.g., home in para 0009), or the location of the transaction refers to a location specified in the transaction request (e.g., service location specified in the service request in paras 0009, 0015, 0075 in context with paras 0070, 0075, 0078 and also claims 1-3), the location of the first client is directly obtained by the first client which enables a positioning function or is manually entered by a user of the first client (e.g., service location specified in the service request in paras 0009, 0015, 0075 in context with paras 0070, 0075, 0078 and also claims 1-3) {At least paras 0009, 0015, 0075 in context with paras 0070, 0075, 0078 and also claims 1-3};
step S2: after a receiver in the server successfully receives the transaction request from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction (e.g., current location of user/consumer mobile device or their office location in para 0078 in context with paras 0067, 0070) (part of step/limitation S2) {At least fig. 1 step 135, paras 0067-0078 especially paras 0071, 0075, 0078}, and 
pushing the transaction request to a plurality of second clients (e.g., service providers) within the posting scope (e.g., distance to service site/ radius/ area/ 
step S3: receiving, from the plurality of second clients (e.g., service providers), one or more responses to the transaction request {At least fig. 1 steps 145, 150, 155, 160 in paras 0144-0192 especially step 155 paras 0144, 0147}, and 
forwarding all responses to the first client for selection {At least steps At least fig. 1 steps 145, 150, 155, 160 in paras 0144-0192 especially steps 155 and 160 in paras 0144, 0157, 0170 and 0183}, or
detecting whether responding users include a user qualified for the transactions; if yes, forwarding the response from the qualified user to the first client for selection, or 
when receiving a plurality of responses to the transaction request, forwarding the first response to the transaction request to the first client to implement matching; 
receiving an acknowledgement response from the first client, and marking the status of the transaction request as Matched {At least fig. 1 steps 160 and 165 paras 0144, 0147, 0183, 0187, 0193 indicates after the consumer/first client select one or more service providers/second clients who most closely meet their needs and thereby schedule a service, forming the date and time at which the service is to be performed…etc. and record them in service schedule management (paras 0187 in context with paras 0144, 0183), The Examiners marking the status of the transaction request as Matched};  
wherein the first client (e.g., consumer/requestor) and the second client (e.g., one or more service providers) both are the same type terminal (note that in Applicant’s specification in para 0072 fig. 1, terminal seems to direct to e.g., computer/PC, a laptop computer, table computer, a smart phone….), but belong to different users (see at least para 0003, fig. 1 for consumer and service provider are different users) {At least fig. 4 paras 0247-0252 especially paras 0247, 0252 discloses user computers 405 (of the consumers and service providers in the claimed invention) including portable 405a, desktop personal computers 45b, personal digital assistants 405c, smartphones 405d and mobile phone 405e and the system can interface with any type of electronic device….. The Examiner interprets since the user computers 405 (e.g., portable 405a, desktop personal computers 45b, personal digital assistants 405c, smartphones 405d and mobile phone 405e) of the consumers and service providers are used by them to interact with the system; it would have been obvious that the consumer terminal/computer (e.g., smartphone) could be the same type as the service provider terminal/computer (e.g., smartphone) even they belong to different users (at least fig. 1 and para 0003)}.    
However, Anderson does not explicitly teach the underlined features:  
receiving, by a server, a transaction request from a first client (e.g., buyer), the transaction request including a transaction description, an upfront pricing for the transaction, location of the transaction, and a posting scope associated with the location of the transaction (part of step/limitation S1);
after a receiver in the server successfully receives the upfront pricing for the transaction transferred from the first client, positioning locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope (part of step/limitation S2);
Vega teaches a general concept of:
receiving, by a server, a transaction request from a first client, the transaction request including a transaction description (e.g., tax preparation services in para 0088), an upfront pricing (e.g., a cost not to exceed $500) for the transaction, and a posting scope (e.g., geographic location such as northeastern United States) {At least paras 0087-0088 especially para 0088};  
step S2: after a receiver in the server successfully receives the transaction request including the upfront pricing from the first client, positioning locations of other clients (e.g., service providers) based on the location of the transaction {At least paras 0087-0092 especially paras 0088-0091};
Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “receiving, by a server, a transaction request from a first client, the transaction request including a transaction description, location of the transaction, and a posting scope associated with the location of the transaction; and after a receiver in the server successfully receives the transaction request from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope” of Anderson to include “receiving, by a server, a transaction request from a first client, the transaction request including a transaction description, an upfront pricing for the transaction, and a posting scope; and after a receiver in the server successfully receives the upfront pricing for the transaction included in the transaction request from the first client, positioning locations of other clients based on the location of the transaction” of Vega.  One would be motivated to do this in order to enable the user/consumer/client, who requests for the service can control the cost/price that he/she is willing to pay for the service.  This in turn would enhance the user/consumer’s experience.  
	However, the combination of Anderson and Vega does not explicitly teach the underlined features: 
after a receiver in the server successfully receives the upfront pricing for the transaction transferred from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients….” (part of step/limitation S2).  In other word, the combination of Anderson and Vega’s upfront pricing for the transaction is not paid in advance by the first client;
wherein the upfront pricing for the transaction minus a certain percentage of platform fee is transferred to a matched second client upon completion of the transaction (part of step/limitation S3)
Taub teaches a general concept of:
after a receiver in the server successfully receives an upfront pricing (e.g., payment price/fee in advance) for the transaction transferred (e.g., paid) from the first client, pushing/sending the transaction request to a second client (e.g., service provider) {At least paras 0009-0010};
wherein the upfront pricing (price/fee) for the transaction minus a certain percentage of platform fee is transferred to a matched second client upon completion of the transaction {At least paras 0101-0103 in context with paras 0009-0010} 
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “after a receiver in the server successfully receives the transaction request including the upfront pricing from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope” of the combination of Anderson and Vega to include “after a receiver in the server successfully receives the upfront pricing for the transaction transferred (e.g., paid) from the first client, pushing/sending the transaction request to a second client; and wherein the upfront pricing (price/fee) for the transaction minus a certain percentage of platform fee is transferred to a matched second client upon completion of the transaction” of Taub.  One would be motivated to do this since upfront payment can help to build trust between the customers/consumers/client, the service providers and the system/platform/server that facilitate identifying the service providers for the customers/consumers/client.  Further, the second client/service provider being paid “the upfront pricing amount minus the platform fee” would enable the service system/service platform to earn the money fee for 
	However, the combination of Anderson, Vega and Taub does not explicitly teach the underlined features: “wherein the transaction description further includes a specific requirement that refers to at least one aspect of an individual/ institution license obtained by a user, the at least one aspect including one or more of gender, age, user's ID, or credit level (part of step/limitation S1).
	Issacson teaches a general concept of wherein the transaction description  includes a specific requirement (a user/first user’s preferences/requirements) that refers to at least one aspect including one or more of gender, age {AT least paras 0006, fig. 4 para 0030} user's ID, or credit level.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “wherein the transaction description further includes a specific requirement that refers to at least one aspect of an individual/ institution license obtained by a user”, taught by the combination of Anderson, Vega and Taub to include “wherein the transaction description  includes a specific requirement (a user/first user’s preferences/requirements) that refers to at least one aspect including one or more of gender or age”, taught by Issacson.  One would be motivated to do this in order to enrich the service requirements of the user/consumer/first user, which in turn would enable the service system/platform to find the even better matched service provider for the user/consumer/first user.  As the result, this would help increasing the user/consumer/first user’s satisfaction.      
7.	Claims 3 and 13:  The combination of Anderson, Vega. Taub and Issacson teaches the claimed invention as in claims 1 and 12.  The combination further teaches:
before step S1, accepting a registration request from a client so as to create an account for the client {Anderson:  At least paras 0039-0052 especially paras 0042-0043}; {Vega:  At least para 0077}; and also {Isaacson: At least paras 0006, 0028, 0037, 0054},
the registration request includes a user profile {Anderson: 0039-0052 especially paras 0042-0043}; {Vega:  At least para 0077}; and also {Isaacson: At least paras 0006, 0028, 0037, 0054},
the user profile includes any one of individual/ institution license obtained by the user {Anderson: para 0039, 0041}, gender {Isaacson: At least paras 0006, 0025, 0028, 0037, 0054}, age {Vega:  At least para 0077}, and also {Isaacson: At least paras 0006, 0025, 0028, 0037, 0054}, user's ID, credit level, or any combination thereof.  
8.	Claims 8 and 16:  The combination of Anderson, Vega, Taub and Isaacson teaches the claimed invention as in claims 1 and 12.  The combination further teaches after the status of the transaction request has been marked as Matched, receiving, from the first client, a request for modifying or canceling the transaction {Anderson: para 0156}, and forwarding the request for modifying or canceling the transaction to the matched second client (e.g., service provider) {Anderson:  para 0156}; receiving an acknowledgment message from the matched second client, modifying the transaction or marking the status of the transaction request as Canceled based on the acknowledgment message; or receiving, from the matched second client, a request for canceling the transaction, forwarding the request for canceling the transaction to the first client, receiving an acknowledgment message from the first client, and marking the status of the transaction request as Canceled {Anderson:  At least para 0156 in context with paras 0080, 0187, 0207}.
9.	Claims 9 and 17:  The combination of Anderson, Vega, Taub and Isaacson teaches the claimed invention as in claims 1 and 12.  As indicated in claim 1, the combination of Anderson, Vega, Taub and Isaacson especially the combination of Vega and Taub teaches receiving, from the first client device, the upfront pricing payment (fee paid in advance) from the first client for the service (in step S2).  The combination further teaches after marking the status of the transaction request as Matched but before completion of the transaction, the method further comprises: receiving, from the first client, an additional payment (e.g., additional fee is charged in para 0100  of Taub) supplemented to the transaction {Taub:  para 0100);  transferring a service fee (a sum of the additional fee in para 0100 and the fee/the upfront pricing has paid in paras 0009-0010) after minus a certain percentage of platform fee to the matched second client (e.g., service provider) upon completion of the transaction {Taub:  At least paras 0100-0103 in context with paras 0009-0010}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “the upfront pricing/paid in advance fee” of the combination of Anderson, Vega, Taub and Isaacson to include “receiving, from the first client, an additional payment supplemented to the transaction; and transferring the service fee (a sum of the additional fee in para 0100 and the fee/the upfront pricing has paid in paras 0009-0010) after minus a certain percentage of platform fee to the matched second client (e.g., service provider) upon completion of the transaction” of Taub.  One would be motivated to do this in order to enable the system to further charge the consumer/client .         
10.  Claims 10-11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al; (US 2021/0216979 A1), in view of Vega; (US 2002/0120554), in view of Taub et al; (2009/0012887), and further in view of Rule; (US 2011/0047008):
11.	Claims 10 and 18:  The combination of Anderson, Vega, Taub and Isaacson teaches the claimed invention as in claims 1 and 12.  The combination does not explicitly teach the underlined features: “receiving a dispute resolution request from the client, generating vote options based on the dispute resolution request, and pushing the vote options; receiving a voting result for all vote options; and determining a payment amount based on the voting result”.
	Rule teaches a general concept of receiving a dispute resolution request from the client (e.g., buyer or seller in paras 0080-0082, 0085-0090, 0307-0308), generating vote options based on the dispute resolution request, and pushing the vote options; receiving a voting result for all vote options; and determining a payment amount based on the voting result {At least fig. 31 paras 0307-0308 in context with fig. 28B para 0301 and fig. 29 para 0303}.  
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system/method for matching between a transaction request and a response based on location transaction of the combination of Anderson, Vega, Taub and Isaacson to include “receiving a dispute resolution request from the client, generating vote options based on the dispute resolution request, and pushing the vote options; receiving a voting result for all vote options; and determining a payment amount based on the voting result”, taught by Rule.  One would be motivated to do this in order to enable a dispute resolution to solve complaints from e.g., buyers or sellers, and dispute resolution provides certainty in such a fashion that the issue in dispute is resolved and will not resurface again.  
12.	Claim 11:  The combination of Anderson, Vega, Taub, Isaacson and Rule teaches the claimed invention as in claim 11.  The combination further teaches wherein the determining a payment amount comprises: if the voting result is that all votes support full-amount payment or full-amount refund, paying based on the voting result {At least fig. 31 paras 0307-0308 in context with fig. 28B para 0301 and fig. 29 para 0303}, wherein the dispute resolution request initiator bears the voting fee {At least para 0306}, or paying by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result; and 
if the voting result is neither supporting full-amount payment by all votes nor supporting full-amount refund by all votes, paying a certain percentage based on the voting result, wherein a responder of the transaction request bears the voting fee, or paying a certain percentage by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result.  The Examiner respectfully notes that the method claim 11 recite “contingent limitations” {alternative limitations such as “if the voting result is that all votes support full-amount payment or full-amount refund, paying based on the voting result, wherein the dispute resolution request initiator bears the voting fee, or paying by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result” (option 1), and “if the voting result is neither supporting full-amount payment by all votes nor supporting full-amount refund by all votes, paying a certain percentage based on the voting result, wherein a responder of the transaction request bears the voting fee, or paying a certain percentage by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result” (option 2)}.  According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.  Therefore, in the method claim 24, in light of MPEP 2111.04 regarding “contingent limitations”, the Examiner is not required to address both options 1 and option 2 above using prior art.  In other word, under broadest reasonable interpretation, only option 1 is need to be addressed using prior art for the method claim 11.  The above in claim 11, the Examiner has selected option 1 to be addressed using prior art.  
Prior Art that is pertinent to Applicant’s disclosure
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garg et al; (US 2016/0110836), wherein discloses the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references in at least fig. 1 paras 0023-0030.  Rathod; (US 2017/0293950), wherein teaches the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references in at least paras 0070-0074, 0084-0089}.  Chant et al; (WO2003/017173A1) wherein teaches the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references (e.g., price the customer willing to pay for the service) in at least paras 023-030}.  
 Response to Arguments
14.	Regarding 112 second/112(b) rejections, most of previous 112(b) rejections have been withdrawn since Applicant either amended or canceled the claims in question.  However, there is one 112(b) rejection remain for claim 18.  See detail above. 
Regarding 101 rejection, Applicant's arguments have been fully considered but they are not persuasive.  Please refer back to the Office’s responses back to Applicant’s arguments regarding 101 below.
Regarding 103 rejection, Applicant’s arguments filed on 12/02/2021 have been fully considered but are in view of new ground rejection and also not persuasive.  Please see new cited paragraphs from references Anderson et al; (US 2021/0216979 A1), and Taub et al; (2009/0012887).  Also, please see new added reference Isaacson et al; (US 2018/0139195 A1) to the rejection above.
	Further on page 10, Applicant argued: “Anderson discloses a method with a difference between a user and a service provider. A user cannot provide a service and a service provider cannot request a service. Furthermore, in Anderson, a user must make a request for solicitation, and the service provider needs to provide the corresponding bid and additional information in response to the request for solicitation, and then the user can filter based on this additional information and bid. Therefore, the disclosure in Anderson is not applicable for non-professional trivial matters between common users serving each other. Moreover, in contrast with the currently pending claims, the multi-negotiation approach disclosed by Anderson results in a cumbersome matching process that is not suitable for simpler, non-professional, matters. Therefore, Anderson, does not disclose the features recited in the currently pending amended claims.”
	The Office’s response:  However, the Office respectfully submits there is nowhere in Anderson that teaches “A user cannot provide a service and a service provider cannot request a service” as asserted by the Applicant.  Anderson, in para 0003 defines a user/consumer and a service provider such as “a term consumer may refer to any entity that requests a service from a service provider, including individual users, companies…. etc., and a service provider is any person, company, …, other entity that offers services to consumer….”.  This para 0003 of Anderson indicates that both a user/consumer and a service provider can be the same type as common users e.g., “any person, individual users”.  Further again, throughout Anderson’s specification, there is nowhere that indicates “a user cannot provide a service and a service provider cannot request a service” as claimed by the Applicant.  In addition, the claims do not requires that {a first client (a user) can provide a service to a second clients (service providers) and the second clients (service providers) can request a service} as asserted by the Applicant since the claims mainly about a first client request service from the second clients/service providers.  Therefore, Applicant’s argument is not persuasive.
in Anderson, a user must make a request for solicitation, and the service provider needs to provide the corresponding bid and additional information in response to the request for solicitation, and then the user can filter based on this additional information and bid”. However, the Office respectfully submits that Applicant only argued about the preferred embodiment of Anderson but not the fair teaching of Anderson {e.g., receiving, by a server, a transaction request from a first client/ consumer, the transaction request including a transaction description, location of the transaction, and a posting scope associated with the location of the transaction; wherein the transaction description further includes a specific requirement that refers to at least one aspect of an individual/ institution license obtained by a user; the location of the transaction refers to a location of the first client, or the location of the transaction refers to a location specified in the transaction request, the location of the first client is manually entered by a user of the first client; after  successfully receives the upfront pricing for the transaction transferred from the first client, positioning locations of other clients/service providers based on the location of the transaction, and pushing the transaction request to a plurality of second clients/service providers within the posting scope, and receiving, from the plurality of second clients/ service providers, one or more responses to the transaction request, and forwarding all responses to the first client for selection; receiving an acknowledgment response from the first client, and marking the status of the transaction as Matched; and wherein, the first client and the second client both are the same type terminal, but belong to different users} recited in the claims (e.g., claim 1).  Therefore, Applicant’s argument is not persuasive.
the disclosure in Anderson is not applicable for non-professional trivial matters between common users serving each other”.  However, the Office respectfully submits that the features upon which Applicant relies (e.g., non-professional trivial matters between common users serving each other) are not specifically recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read in to the claims.  See in re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fe. Cir. 1993).  Therefore, Applicant’s argument is not persuasive.
	For the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that: “the disclosure in Anderson is not applicable for non-professional trivial matters between common users serving each other…., the multi-negotiation approach disclosed by Anderson results in a cumbersome matching process that is not suitable for simpler, non-professional, matters…”.  
15.	Responding back to Applicant's argument regarding 101 on pages 9-10 of the Applicant's responses:
	On page 9, Applicant argued:  “Firstly, a first client provides a transaction request and the server pushes that within a specified scope after receiving it. A second client only accepts or rejects it as a response. The second client does not need to provide a bid, but only needs to provide a response. The matching process is thereby simplified, and the transaction request is matched quickly and efficiency. Secondly, the first client and second client can both be the same type, both held by common users, and the users are not professional service providers, which facilitates common users to respond to each other and quickly solve non-professional requests”.
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to {e.g., a first client provides a transaction request, pushes that within a specified scope after receiving it; a second client only accepts or rejects it as a response; the second client does not need to provide a bid, but only needs to provide a response….., The matching process is thereby simplified, and the transaction request is matched quickly and efficiency the first client and second client can both be the same type, both held by common users, and the users are not professional service providers, which facilitates common users to respond to each other and quickly solve non-professional requests} are abstract and/or solution of the abstract idea; but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   Please note the additional element (e.g., a server/the server) is mere instructions to implement an abstract idea on a computer, and/or merely uses a computer as a tool to perform an abstract idea; thus, it is not significantly more than the identified abstract idea.  See details under 101 rejection above.      
	On pages 9-10, Applicant further argued: “The currently pending claims recite methods, apparatus, and non-transitory computer- readable memory media that solve the problem that trivial or unprofessional matters (emergency demands and trivial demands) cannot be matched for efficiency and this prolongs the processing progress of transactions. Thus, the currently pending claims provide a surprisingly different approach for meeting the requirements of efficiently handling non-professional or trivial matters even while being closely associated with a special technical environment.  It is respectfully submitted that the currently pending claims provide significantly more than a judicial exception because they provide inventive approaches for meeting the requirements of efficiently handling non-professional or trivial matters even while being closely associated with a special technical environment and enable practical applications for solving the problem that trivial or unprofessional matters (emergency demands and trivial demands) cannot be matched for efficiency. Before Applicant’s teaching the processing and progress of such transactions was prolonged and burdensome”
	The Office’s response:  However, the Office respectfully submits that what Applicant is referring to {e.g., solve the problem that trivial or unprofessional matters (emergency demands and trivial demands) cannot be matched for efficiency and this prolongs the processing progress of transactions…., provide a surprisingly different approach for meeting the requirements of efficiently handling non-professional or trivial matters…..} is business solution, which is solution of abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Further again, the additional elements (e.g., a server, apparatus, and non-transitory computer- readable memory media) are mere instructions to implement an abstract idea on a computer, and/or merely uses a computer as a tool to perform an abstract idea; thus, it is not significantly more than the identified abstract idea.  See details under 101 rejection above.  Therefore, the Office respectfully disagrees with Applicant’s assertion that the claimed invention provides “a special technical environment”.     
As indicated above, under 101 rejection above (step 2A prong II and Step 2B), the claims 1, 12 and 19 recites additional elements (e.g., a server, an apparatus, a first unit, a second unit, a third unit, a non-transitory computer-readable medium on which a computer program is stored, wherein the computer program, when being executed by one or more processors….), which are recited at a high level of generality, i.e., as a generic computer/processor/server performing a generic computer function to implement the identified abstract idea(s) (identified 
Again, viewed as a whole, even in combination, the above additional steps/additional limitations/additional elements do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claims 1, 12 and 19 still remain.  Dependent claims 3, 8-11, 13, 16-18 are dependent of their base claims 1 and 12.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681